
	
		II
		109th CONGRESS
		2d Session
		S. 3710
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2006
			Mr. Kennedy introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to improve retention of public elementary and secondary school teachers,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Center Act of
			 2006.
		2.FindingsCongress finds as follows:
			(1)There are not
			 enough qualified teachers in the Nation’s classrooms, and an unprecedented
			 number of teachers will retire over the next 5 years. Over the next decade, the
			 Nation will need to bring 2,000,000 new teachers into public schools.
			(2)Too many teachers
			 do not receive adequate preparation for their jobs.
			(3)More than
			 one-third of children in grades 7 through 12 are taught by a teacher who lacks
			 both a college major and certification in the subject being taught. Rates of
			 “out-of-field teaching” are especially high in high-poverty schools.
			(4)Teacher turnover
			 is a serious problem, particularly in urban and rural areas. Over one-third of
			 new teachers leave the profession within their first 3 years of teaching, and
			 14 percent of new teachers leave the field within the first year. After 5
			 years—the average time it takes for teachers to maximize students’
			 learning—half of all new teachers will have exited the profession. Rates of
			 teacher attrition are highest in high-poverty schools. Between 2000 and 2001, 1
			 out of 5 teachers in the Nation’s high-poverty schools either left to teach in
			 another school or dropped out of teaching altogether.
			(5)African-American,
			 Latino, and low-income students are much less likely than other students to
			 have highly-qualified teachers.
			(6)Research shows
			 that individual teachers have a great impact on how well their students learn.
			 The most effective teachers have been shown to be able to boost their pupils’
			 learning by a full grade level relative to students taught by less effective
			 teachers.
			(7)Only 16 States
			 finance new teacher induction programs, and fewer still require inductees to be
			 matched with mentors who teach the same subject.
			(8)Large-scale
			 studies of effective professional development have documented that student
			 achievement and teacher learning increases when professional development is
			 teacher-led, ongoing, and collaborative.
			(9)Research shows
			 that the characteristics of successful professional development include a focus
			 on concrete classroom applications and practice, and opportunities for teacher
			 observation, critique, reflection, group support, and collaboration.
			(10)Data on school
			 reform shows that teachers are attracted to and continue to teach in
			 academically challenged schools when appropriate supports are in place to help
			 them succeed. Appropriate supports include high-quality induction programs,
			 job-embedded professional development, and small classes which allow teachers
			 to tailor instruction to meet the needs of individual students.
			3.Improving retention of
			 and professional development for public elementary and secondary school
			 teachers
			(a)In
			 generalTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following:
				
					ETeacher
				Retention
						2501.Improving
				professional development opportunities through teacher centers
							(a)GrantsThe Secretary may make grants to eligible
				entities for the establishment and operation of new teacher centers or the
				support of existing teacher centers.
							(b)Special
				considerationIn making grants under this section, the Secretary
				shall give special consideration to any application submitted by an eligible
				entity that is—
								(1)a high-need local
				educational agency; or
								(2)a consortium that
				includes at least one high-need local educational agency.
								(c)DurationEach
				grant under this section shall be for a period of 3 years.
							(d)Required
				activitiesA teacher center receiving assistance under this
				section shall carry out each of the following activities:
								(1)Providing
				high-quality professional development to teachers to assist the teachers in
				improving their knowledge, skills, and teaching practices in order to help
				students to improve the students' achievement and meet State academic
				standards.
								(2)Providing teachers
				with information on developments in curricula, assessments, and educational
				research, including the manner in which the research and data can be used to
				improve teaching skills and practice.
								(3)Providing training
				and support for new teachers.
								(e)Permissible
				activitiesA teacher center may use assistance under this section
				for any of the following:
								(1)Assessing the
				professional development needs of the teachers and other instructional school
				employees, such as librarians, counselors, and paraprofessionals, to be served
				by the center.
								(2)Providing
				intensive support to staff to improve instruction in literacy, mathematics,
				science, and other curricular areas necessary to provide a well-rounded
				education to students.
								(3)Providing support
				to mentors working with new teachers.
								(4)Providing training in effective
				instructional services and classroom management strategies for mainstream
				teachers serving students with disabilities and students with limited English
				proficiency.
								(5)Enabling teachers
				to engage in study groups and other collaborative activities and collegial
				interactions regarding instruction.
								(6)Paying for release
				time and substitute teachers in order to enable teachers to participate in the
				activities of the teacher center.
								(7)Creating libraries
				of professional materials and educational technology.
								(8)Providing
				high-quality professional development for other instructional staff, such as
				paraprofessionals, librarians, and counselors.
								(9)Assisting teachers
				to become highly qualified and paraprofessionals to become teachers.
								(10)Assisting
				paraprofessionals to meet the requirements of section 1119.
								(11)Developing
				curricula.
								(12)Incorporating
				additional on-line professional development resources for participants.
								(13)Providing funding
				for individual- or group-initiated classroom projects.
								(14)Developing
				partnerships with businesses and community-based organizations.
								(15)Establishing a
				teacher center site.
								(f)Teacher center
				policy board
								(1)In
				generalA teacher center receiving assistance under this section
				shall be operated under the supervision of a teacher center policy
				board.
								(2)Membership
									(A)Teacher
				representativesThe majority
				of the members of a teacher center policy board shall be representatives of,
				and selected by, the elementary and secondary school teachers to be served by
				the teacher center. Such representatives shall be selected through the teacher
				organization, or if there is no teacher organization, by the teachers
				directly.
									(B)Other
				representativesThe members of a teacher center policy
				board—
										(i)shall include at
				least 2 members who are representatives of, or designated by, the school board
				of the local educational agency to be served by the teacher center;
										(ii)shall include at
				least 1 member who is a representative of, and is designated by, the
				institutions of higher education (with departments or schools of education)
				located in the area; and
										(iii)may include
				paraprofessionals.
										(g)Application
								(1)In
				generalTo seek a grant under this section, an eligible entity
				shall submit an application at such time, in such manner, and accompanied by
				such information as the Secretary may reasonably require.
								(2)Assurance of
				complianceAn application under paragraph (1) shall include an
				assurance that the eligible entity will require any teacher center receiving
				assistance through the grant to comply with the requirements of this
				section.
								(3)Teacher center
				policy boardAn application under paragraph (1) shall include the
				following:
									(A)An assurance
				that—
										(i)the eligible
				entity has established a teacher center policy board;
										(ii)the board
				participated fully in the preparation of the application; and
										(iii)the board
				approved the application as submitted.
										(B)A description of
				the membership of the board and the method of selection of the
				membership.
									(h)DefinitionsIn
				this section:
								(1)The term
				eligible entity means a local educational agency or a consortium
				of 2 or more local educational agencies.
								(2)The term high-need means, with
				respect to an elementary school or a secondary school, a school—
									(A)that serves an eligible school attendance
				area (as defined in section 1113) in which not less than 65 percent of the
				children are from low-income families, based on the number of children eligible
				for free and reduced priced lunches under the Richard B. Russell National
				School Lunch Act; or
									(B)in which not less than 65 percent of the
				children enrolled are from such families.
									(3)The term
				high-need local educational agency means a local educational
				agency—
									(A)that serves not
				fewer than 10,000 children from families with incomes below the poverty line,
				or for which not less than 20 percent of the children served by the agency are
				from families with incomes below the poverty line; and
									(B)that is having or
				expected to have difficulty filling teacher vacancies or hiring new teachers
				who are highly qualified.
									(4)The term
				teacher center policy board means a teacher center policy board
				described in subsection (f).
								(i)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $100,000,000 for fiscal year 2007 and such sums as may be
				necessary for each of the 5 succeeding fiscal
				years.
							.
			(b)Conforming
			 amendmentThe table of contents at section 2 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by
			 inserting after the item relating to section 2441 of such Act the following new
			 items:
				
					
						Part E—Teacher Retention
						Sec. 2501. Improving professional development
				opportunities.
					
					.
			
